DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  8/05/2022 has been entered.

Response to Arguments

Applicant’s arguments, see Amendments and remarks  filed with respect to claims 1-9 have been fully considered and are persuasive.  The rejection under 35 USC 103 of  claims 1-9 has been withdrawn. 



Allowable Subject Matter

Claims 1-9 are  allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claim 1, the closest prior art of record fails to teach or reasonably suggest A plasma device, comprising  wherein the discharge space includes a gas passage formed in the dielectric enclosure member, wherein the dielectric barrier discharge occurs through the dielectric enclosure member between the pair of electrode holders upstream from the gas passage, and wherein arc discharge occurs between downstream end portions of the pair of electrode rods in a discharge chamber downstream from where the dielectric barrier discharge  occurs in the direction in which the process gas in the discharge space flows.   Hence, allowed claim 1 and depending claims 2-7.

Referring to the claim 8, the closest prior art of record fails to teach or reasonably suggest that the method step of a plasma generation comprising  the pair of electrode rods are held respectively by the pair of electrode holders so that the first electrodes and the second electrodes are electrically continuous, wherein a dielectric enclosure member covers an outer periphery of the electrode holders, wherein the arc discharge is performed downstream from the dielectric barrier discharge in a direction in which the process gas in the discharge space flows, wherein the discharge space includes a gas passage formed in the dielectric enclosure member, wherein the dielectric barrier discharge occurs through the dielectric enclosure member between the pair of electrode holders upstream from the gas passage, and wherein arc discharge occurs between downstream end portions of the pair of electrode rods in a discharge chamber downstream from where the dielectric barrier discharge occurs in the direction in which the process gas in the discharge space flows.  Hence, allowed claim 8.

Referring to the claim 9, the closest prior art of record fails to teach or reasonably suggest that a plasma device comprising: a dielectric barrier discharger configured to perform dielectric barrier discharge on process gas in a discharge space, the dielectric barrier discharger includes a pair of electrodes,[[,]] a dielectric enclosure member which includes a pair of dielectric objects each respectively covering a part of the portions an outer periphery of the pair of electrodes facing each other[[,]] and a high-frequency power supply configured to apply a high-frequency voltage to the pair of electrodes. Hence, claim 9 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Claims 1-9 are allowed.

Prior art:   The closest prior art of record   WO2018189174,  US20050211685, US2005/56647, US2006216468, US2013122215,  W02016071680, US20170338776,  teaches  A plasma device, comprising: a discharge space in which process gas flows, the process gas being a gas for generating plasma; a dielectric barrier discharger configured to perform dielectric barrier discharge on the process gas in the discharge space, the dielectric barrier discharger includes first electrodes which are a pair of electrode holders; a dielectric enclosure member that covers an outer periphery of the electrode holders, and an arc discharger configured to perform arc discharge on the process gas and provided downstream from the dielectric barrier discharger in a direction in which the process gas in the discharge space flows, the arc discharger includes second electrodes which are a pair of electrode rods, wherein the dielectric barrier discharger comprises first electrodes which are a pair of electrodes, wherein the arc discharger comprises second electrodes which are a pair of electrodes, and wherein the pair of electrode rods are held respectively by the pair of electrode holders so that the first electrodes and the second electrodes are electrically continuous. But, the instant application structurally different and the non-obvious subject matter indicated is not within the scope of the ordinary skill in the art.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        8/05/2022